DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s amendment filing on 06/01/2022.
Applicant’s withdrawal of claims 3-5, 8, 24-25, and 28 is acknowledged.  Claims 1-2, 6-7, 9-23, and 26-27 are pending and examined below.

Election/Restrictions
Claims 3-5, 8, 24-25, and 28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and sub-species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/26/2019.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6-7, 11-13, 15, 18-19, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over reference Bliss (3434902) in view of references France et al. (7874339), Landa et al. (2015/0022602), Roeder et al. (2015/0343761), and Bellafore et al. (7229517).
Regarding claim 1, Bliss discloses a process for applying a transfer material (16) onto the surface (54) of a three-dimensional article (52), the process comprising:
providing at least one three-dimensional article (52) which has a surface (54);
providing a continuous transfer component (28) having initial dimensions, a surface, and an initial configuration;
modifying at least one of the initial dimensions and/or the initial configuration of the portion of said continuous transfer component (28) with said transfer material (16) thereon to conform the portion of the continuous transfer component (28) with said transfer material (16) thereon to at least a portion of the surface (54) of said three-dimensional article (52),
wherein the article is pushed into the continuous transfer component (28) in order to conform the continuous transfer component (28) with the transfer material (16) thereon to the surface (54) of the article (52);
transferring the transfer material (16) from the continuous transfer component (28) onto the surface (54) of said article (52); and
removing the continuous transfer component (28) form the surface (54) of the article (52), wherein the transfer component (16) remains on the surface (54) with the article (52).
(Figure 1, 3 and Column 4 lines 17-50, Column 5 lines 5-8, 15-18)
Prior to the portion of the transfer component with said transfer material thereon is pressed against the surface of the article, the transfer component has a substantially planar configuration.  Then, when the portion of the transfer component with said transfer material thereon is pressed against the surface of the article, the transfer component has a concave configuration toward the article.  Therefore, Bliss is interpreted to disclose the step of modifying the initial configuration of the portion of said transfer component with said transfer material.
However, Bliss does not disclose the steps of: providing a container with a non-ruled surface; providing a deposition device; depositing a material onto a portion of the surface of said continuous transfer component; and curing using electron beams.
France et al. disclose a method of transferring transfer material (14) to an article (12) with a convex or concave surface, the method comprising the steps of: inflating the article (12) by causing internal pressurization; transferring the transfer material (14) to the surface (10) of the article (12); and releasing the internal pressure. (Figure 5A-5B and Column 6 lines 37-45, Column 7 lines 24-29)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the method of Bliss by incorporating the inflation step as taught by France et al., since column 6 lines 51-57 of France et al. state such a modification would allow the transfer material to an article with a convex or concave surface.
When modifying Bliss in view of France et al., the convex or concave shape of the container renders the surface of the container to be non-zero Gaussian curvature.  Therefore, Bliss modified by France et al. disclose providing a container with a non-ruled surface.
Landa et al. disclose a process for applying a transfer material onto the surface of an article, the process comprising the steps of: providing a deposition device (12); depositing a material onto a portion of a transfer component (10) with said deposition device; and transferring the transfer material onto the surface of said article (26), wherein the transfer component is an endless belt. (Figure 1 and Page 3 paragraph 24, 31)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the process of Bliss by incorporating the deposition device and endless belt as taught by Landa et al., since such a modification would allow the transfer component to be reusable.
Roeder et al. disclose the process of pressing a transfer film (21) to the surface of an object (4), curing a portion of the transfer film (21) by using an UV-radiation source (27), and removing the transfer film (21) from the object (4) after the curing step. (Page 8 paragraph 108, 110)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the process of Bliss by including the steps pressing the transfer film, curing the adhesive, and then removing the transfer film as taught by Roeder et al., since page 1 paragraph 4 of Roeder et al. states such a modification would prevent the need to reducing speed during the process.
Bellafore et al. disclose a process of attaching labels (44) to the surface of a container (20), wherein said process comprising: applying the label (44) to the surface of a container (20); and curing the adhesive between the label (44) and the container (20) using electron beam radiation. (Column 6 lines 39-50, Column 12 lines 38-42, 62-67)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have substitute the UV radiation with the electron beam radiation as taught by Bellafore et al., since column 6 lines 37-50 of Bellafore et al. states electron beam radiation would work equally well at causing radiation curing, thereby rendering the substitution to have predictable results.
Regarding claim 6, Bliss modified by France et al, Landa et al., Roeder et al., and Bellafore et al. disclose the step of modifying the portion of the transfer component (Landa et al. – 10) occurs while contacting the portion of said transfer component (Landa et al. – 10) with said transfer material (Bliss – 16) thereon with the non-ruled surface (Bliss – 54) of the article (Bliss – 52). (Bliss – Figure 1 and Column 3 lines 23-31)
Regarding claim 7, Bliss modified by France et al, Landa et al., Roeder et al., and Bellafore et al. disclose the step of modifying the portion of said transfer component (Landa et al. – 10) comprises maintaining the transfer component (Landa et al. – 10) in tension with said transfer material (Bliss – 16) thereon facing toward the article (Bliss – 52), and moving a portion of said article (Bliss – 52) into said transfer component (Landa et al. – 10) to cause the transfer component (Landa et al. – 10) with the transfer material (Bliss – 16) thereon to at least partially conform to at least a portion of the non-ruled surface (Bliss – 54) of the article (Bliss – 52). (Bliss – Figure 3 and Column 5 lines 15-18)
Regarding claim 11, Bliss modified by France et al, Landa et al., Roeder et al., and Bellafore et al. disclose the article is a container. (Bliss – Column 3 lines 18-20)
Regarding claim 12, Bliss modified by France et al, Landa et al., Roeder et al., and Bellafore et al. disclose the article is a plastic container. (Bliss – Column 3 lines 18-20)
Regarding claim 13, Bliss modified by France et al, Landa et al., Roeder et al., and Bellafore et al. disclose the article (Bliss – 52) has an interior that is at least partially hollow, wherein at least a portion of the non-ruled surface (Bliss – 54) of the article (Bliss – 52) is flexible, and the process further comprises a step of pressurizing the interior of the article (Bliss – 52) prior to transferring the material onto the non-ruled surface (Bliss – 54) of the article (Bliss – 52) so that the portion of the non-ruled surface (Bliss- 54) of the article (Bliss – 52) to which the material is to be applied is less flexible. (France et al. – Column 6 lines 37-45)
Regarding claim 15, Landa et al. disclose the transfer component (10) is an endless belt and the transfer component cycles through the image forming station and the impression station. (Page 3 paragraph 31)  Since the transfer component is an endless belt, the transfer component is interpreted as reusable.  Since the endless cycles through the stations, the transfer component is interpreted to repeatedly experience the printing process and impressing process.
Therefore, Bliss modified by France et al, Landa et al., Roeder et al., and Bellafore et al. is interpreted to disclose the transfer component is reusable and wherein, after transferring the transfer material onto a portion of the surface of a three-dimensional article, said portion of the surface of said transfer component which had said transfer material thereon is again subjected to the steps of: modifying the initial dimensions and/or the initial configuration of the portion of said transfer component; and transferring the transfer material onto the surface of said article.
Regarding claim 18, Bliss modified by France et al, Landa et al., Roeder et al., and Bellafore et al. disclose at least a portion of the surface of the transfer component (Landa et al. – 10) is treated to facilitate the release of the transfer material (Bliss – 16) therefrom. (Landa et al. – Page 4 paragraph 44)
Regarding claim 19, Bliss modified by France et al, Landa et al., Roeder et al., and Bellafore et al. disclose the transfer component (Landa et al. – 10), or at least the surface of the transfer component (Landa et al. – 10), comprises polyethylene, polypropylene, silicone, or some other low surface energy material with a surface energy less than 45 dynes/cm. (Landa et al. – Page 4 paragraph 46)
Regarding claim 23, Bliss disclose the portion of transfer component (28) with the transfer material (16) is constrained between first pair of rollers (248, 250) and a second pair of rollers (254, 256). (Figure 3 and Column 5 lines 5-10)
Therefore, Bliss modified by France et al, Landa et al., Roeder et al., and Bellafore et al. is interpreted to disclose the portion of the transfer component with the transfer material thereon lies between adjacent portion of the transfer component, and said portion of the transfer component is constrained to isolate any stretching of said portion from adjacent portions of the transfer component so that said adjacent portions are not stretched when said portion of said article is moved into said transfer component.

Claims 2, 16, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over reference Bliss (3434902) in view of references France et al. (7874339), Landa et al. (2015/0022602), Roeder et al. (2015/0343761), and Bellafore et al. (7229517) as applied to claim 1 above, and further in view of reference Miyazaki (8233829).
Regarding claim 2, Bliss modified by France et al, Landa et al., Roeder et al., and Bellafore et al. disclose the claimed invention as stated above but do not disclose the step of stretching at least the portion of the transfer component with the transfer material thereon.
Miyazaki disclose a transfer component (15) that receives a transfer material, wherein the portion of the transfer component (15) with the transfer material is stretch by a stretching roller (21) when the transfer material is being transferred to an article (22). (Column 2 lines 5-15, Column 4 lines 25-29)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the transfer component of Landa et al. to include the transfer component and stretching roller as taught by Miyazaki, since column 1 lines 26-35 of Miyazaki states such a modification will provide tension on the transfer component when transferring the transfer material while not continuously applying tension on the transfer component.
Regarding claim 16, Bliss modified by France et al, Landa et al., Roeder et al., Bellafore et al., and Miyazaki disclose the transfer component (Miyazaki – 15) has a thickness that is greater than about 0.0025mm and less than or equal to about 5mm. (Miyazaki – Column 2 lines 15-17)
Regarding claim 27, Bliss modified by France et al, Landa et al., Roeder et al., Bellafore et al., and Miyazaki disclose the deposition device comprises an ink jet printer (Landa et al. – 22) and:
the transfer component (Miyazaki – 15) is pre-stretched before the step of depositing a material onto a portion of the surface of said continuous transfer component (Miyazaki – 15) with said deposition device to form a transfer material (Bliss – 16) on said transfer component (Miyazaki – 15), and is held in a stretched condition during said step of depositing a material onto a portion of the surface of said continuous transfer component (Miyazaki – 15) with said deposition device (Landa et al. – 12);
the step of depositing a material onto a portion of the surface of said continuous transfer component (Miyazaki – 15) with said deposition device (Landa et al. – 12) comprises ink jet printing an ink onto said portion of the surface of said transfer component (Miyazaki – 15), wherein the ink jet printing deposits a number of drops of ink per inch;
the portion of the transfer component (Miyazaki – 15) with the transfer material thereon, which transfer material (Bliss – 16) comprises the printed ink, is at least partially relaxed prior to the step of modifying a portion of said transfer component (Miyazaki – 15) with said transfer material thereon; and
the portion of the transfer component (Miyazaki – 15) with the transfer material (Bliss – 16) thereon is subsequently stretched during said step of modifying to conform the portion of the transfer component (Miyazaki – 15) with said transfer material (Bliss – 16) thereon to at least a portion of the surface of said three-dimensional article (Bliss – 52).
(Landa et al. – Page 3 paragraph 32)
(Miyazaki – Column 1 lines 26-35, Column 4 lines 20-29)

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over reference Bliss (3434902) in view of references France et al. (7874339), Landa et al. (2015/0022602), Roeder et al. (2015/0343761), and Bellafore et al. (7229517) as applied to claim 1 above, and further in view of reference Werner (GB 2236508).
Regarding claim 17, Bliss modified by France et al, Landa et al., Roeder et al., and Bellafore et al. disclose the claimed invention as stated above but do not disclose the transfer component is substantially incompressible.
Werner discloses a transfer component (2) comprising incompressible layer. (Page 4 paragraph 1)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the transfer component of Landa et al. by incorporating the incompressible layer as taught by Werner, since page 1 paragraph 2 of Werner states such a modification would help reduce the amount of buildup of transfer material on the transfer component.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over reference Bliss (3434902) in view of references France et al. (7874339), Landa et al. (2015/0022602), Roeder et al. (2015/0343761), and Bellafore et al. (7229517) as applied to claim 1 above, and further in view of references Gess (3653176) and Hidding et al. (5385252).
Regarding claim 26, Bliss modified by France et al, Landa et al., Roeder et al., and Bellafore et al. disclose the claimed invention as stated above but do not disclose a bottle filling process wherein the article comprises a blow molded plastic container and an injection molded closure.
Gess discloses an apparatus (10) comprising: a first station wherein articles (14) are received; a second station wherein the articles (14) are filled; a third station wherein a closure (16) is applied to the filled article (14); and a fourth station wherein transfer material (110) are applied to the closed article (14). (Figure 1 and Column 1 lines 34-45, Column 2 lines 45-57)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the method of Bliss by incorporating the steps of filling the article and applying a closure as taught by Gess, since column 1 lines 29-33 of Gess states such a modification would provide a low cost and small size apparatus that fill, close, and label containers.
Hidding et al. disclose an article comprising a blow molded plastic container and an injection molded closure (10). (Column 4 lines 15-19)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the article of Bliss by incorporating the container and closure as taught by Hidding et al., since column 2 lines 1-2 of Hidding et al. state such a modification would provide improved tamper-evident article.

Claims 1, 9-10, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over reference Bliss (3434902) in view of references France et al. (7874339), Nedblake, Jr. et al. (2002/0168212), Roeder et al. (2015/0343761), and Bellafore et al. (7229517).
Regarding claim 1, Bliss discloses a process for applying a transfer material (16) onto the surface (54) of a three-dimensional article (52), the process comprising:
providing at least one three-dimensional article (52) which has a surface (54);
providing a continuous transfer component (28) having initial dimensions, a surface, and an initial configuration;
modifying at least one of the initial dimensions and/or the initial configuration of the portion of said continuous transfer component (28) with said transfer material (16) thereon to conform the portion of the continuous transfer component (28) with said transfer material (16) thereon to at least a portion of the surface (54) of said three-dimensional article (52),
wherein the article is pushed into the continuous transfer component (28) in order to conform the continuous transfer component (28) with the transfer material (16) thereon to the surface (54) of the article (52);
transferring the transfer material (16) from the continuous transfer component (28) onto the surface (54) of said article (52); and
removing the continuous transfer component (28) form the surface (54) of the article (52), wherein the transfer component (16) remains on the surface (54) with the article (52).
(Figure 1, 3 and Column 4 lines 17-50, Column 5 lines 5-8, 15-18)
Prior to the portion of the transfer component with said transfer material thereon is pressed against the surface of the article, the transfer component has a substantially planar configuration.  Then, when the portion of the transfer component with said transfer material thereon is pressed against the surface of the article, the transfer component has a concave configuration toward the article.  Therefore, Bliss is interpreted to disclose the step of modifying the initial configuration of the portion of said transfer component with said transfer material.
However, Bliss does not disclose the steps of: providing a container with a non-ruled surface; providing a deposition device; depositing a material onto a portion of the surface of said continuous transfer component; and curing using electron beams.
France et al. disclose a method of transferring transfer material (14) to an article (12) with a convex or concave surface, the method comprising the steps of: inflating the article (12) by causing internal pressurization; transferring the transfer material (14) to the surface (10) of the article (12); and releasing the internal pressure. (Figure 5A-5B and Column 6 lines 37-45, Column 7 lines 24-29)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the method of Bliss by incorporating the inflation step as taught by France et al., since column 6 lines 51-57 of France et al. state such a modification would allow the transfer material to an article with a convex or concave surface.
When modifying Bliss in view of France et al., the convex or concave shape of the container renders the surface of the container to be non-zero Gaussian curvature.  Therefore, Bliss modified by France et al. disclose providing a container with a non-ruled surface.
Nedblake, Jr. et al. disclose a process for applying a transfer material onto a surface, the process comprising:
providing a deposition device (22, 32); and
depositing a material onto a portion of the surface of said continuous transfer component (16) with said deposition device (22, 32) to form a transfer material on said transfer component.
(Figure 1 and Page 2 paragraph 19, 20, 22)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the process of Bliss by incorporating the steps of providing the deposition device and depositing material onto the continuous transfer component with the deposition device as taught by Nedblake, Jr. et al., since page 1 paragraph 7 of Nedblake, Jr. et al. states such a modification would allow for rapid shifting between different types or styles of labels.
Roeder et al. disclose the process of pressing a transfer film (21) to the surface of an object (4), curing a portion of the transfer film (21) by using an UV-radiation source (27), and removing the transfer film (21) from the object (4) after the curing step. (Page 8 paragraph 108, 110)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the process of Bliss by including the step curing using UV light as taught by Roeder et al., since page 1 paragraph 4 of Roeder et al. states such a modification would prevent the need to reducing speed during the process.
Bellafore et al. disclose a process of attaching labels (44) to the surface of a container (20), wherein said process comprising: applying the label (44) to the surface of a container (20); and curing the adhesive between the label (44) and the container (20) using electron beam radiation. (Column 6 lines 39-50, Column 12 lines 38-42, 62-67)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have substitute the UV radiation with the electron beam radiation as taught by Bellafore et al., since column 6 lines 37-50 of Bellafore et al. states electron beam radiation would work equally well at causing radiation curing, thereby rendering the substitution to have predictable results.
Regarding claim 9, Bliss modified by France et al., Nedblake, Jr. et al., Roeder et al., and Bellafore et al. disclose the deposition device (Nedblake, Jr. et al. – 22, 32) is a digital printing device (Nedblake, Jr. et al. – 22), and the step of depositing a material onto a portion of said transfer component (Bliss – 28) comprises digitally printing an image onto a portion of the transfer component (Bliss – 28) with said printing device (Nedblake, Jr. et al. – 22). (Nedblake, Jr. et al. – Page 2 paragraph 20)
Regarding claim 10, Bliss modified by France et al., Nedblake, Jr. et al., Roeder et al., and Bellafore et al. disclose the deposition device (Nedblake, Jr. et al. – 22, 32) is in-line with the transfer process. (Nedblake, Jr. et al. – Figure 1 and Page 1 paragraph 8)
Regarding claim 14, Bliss disclose the continuous transfer component (28) is supplied from a supply roll (24) and, after the transfer material has been transferred, the continuous transfer component (28) is rolled upon a storage roll. (Column 2 lines 64-68, Column 3 lines 8-11)
Therefore, Bliss modified by France et al., Nedblake, Jr. et al., Roeder et al., and Bellafore et al. is interpreted to disclose the transfer component is a single use component.
Regarding claim 20, Bliss modified by France et al., Nedblake, Jr. et al., Roeder et al., and Bellafore et al. disclose the step of depositing a material onto a portion of the surface of said transfer component (Bliss – 28) with said deposition device comprises depositing at least one of a UV-curable ink and an electron beam-curable ink. (Nedblake, Jr. et al. – Page 2 paragraph 22)

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over reference Bliss (3434902) in view of references France et al. (7874339), Nedblake, Jr. et al. (2002/0168212), Roeder et al. (2015/0343761), and Bellafore et al. (7229517) as applied to claim 1 above, and further in view of reference Romig et al. (2001/0030021).
Regarding claim 21, Bliss modified by France et al., Nedblake, Jr. et al., Roeder et al., and Bellafore et al. disclose the claimed invention as stated above but do not disclose the deposition device comprises depositing a metallic material.
Romig et al. disclose forming a transfer material (325) including a printed layer (305) and metallic layer (310), and transferring said transfer material (325) to an article (301). (Figure 3 and Page 2 paragraphs 26-27)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the deposition device of Nedblake, Jr. et al. to include depositing the metallic layer as taught by Romin et al., since page 2 paragraph 27 of Romig et al. state such a modification would prevent any ink or adhesive material directly contacting the article.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over reference Bliss (3434902) in view of references France et al. (7874339), Nedblake, Jr. et al. (2002/0168212), Roeder et al. (2015/0343761), and Bellafore et al. (7229517) as applied to claim 1 above, and further in view of reference Howard (2015/0020949).
Regarding claim 22, Nedblake, Jr. et al. disclose an adhesive application device (32) for applying adhesive to transfer material (52; page 2 paragraph 22).  
However, Bliss modified by France et al., Nedblake, Jr. et al., Roeder et al., and Bellafore et al. do not disclose a multi-part adhesive system.
Howard discloses an apparatus comprising: a first deposition device (36) that deposits a first component; and a second deposition device (38) that deposits a second component. (Figure 1 and Page 2 paragraph 23)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the deposition device of Nedblake, Jr. et al. by incorporating the first and second deposition device as taught by Howard, since page 2 paragraph 25 of Howard states such a modification will allow precise activation of the adhesive while between two surfaces.

Response to Arguments
The Amendment filed on 06/07/2022 have been entered.  Applicant’s withdrawal of claims 3-5, 8, 24-25, and 28 is acknowledged.  Claims 1-2, 6-7, 9-23, and 26-27 are pending in the application.

In response to the arguments of the rejection under 35 U.S.C. 103 with reference Bliss (3434902) in view of references Landa et al. (2015/0022602) and Roeder et al. (2015/0343761), in view of the amendments to the claims, Examiner withdraws the 103 rejections.  However, upon further consideration, a new ground(s) of rejection is made in view of references France et al. (7874339) and Bellafore et al. (7229517)

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        August 11, 2022

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731